Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 1 of 20 PageID #:1

                                                                   D
                                                       REC/2E02I0VEAC
                                                              4/8
                                                                      . BRUTO    N
                                                            THOMA.SDG
                                                                    IS T R IC T COURT
                                                         CLERK, U.S




                                              JUDGE KEND$//
                                             MAGISTRATE JUDGE HARJANI



                                          1:20-CV-02254

                                                                            PC 8
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 2 of 20 PageID #:2
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 3 of 20 PageID #:3
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 4 of 20 PageID #:4
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 5 of 20 PageID #:5
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 6 of 20 PageID #:6
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 7 of 20 PageID #:7
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 8 of 20 PageID #:8
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 9 of 20 PageID #:9
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 10 of 20 PageID #:10
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 11 of 20 PageID #:11
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 12 of 20 PageID #:12
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 13 of 20 PageID #:13
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 14 of 20 PageID #:14
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 15 of 20 PageID #:15
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 16 of 20 PageID #:16
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 17 of 20 PageID #:17
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 18 of 20 PageID #:18
Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 19 of 20 PageID #:19
                     Case: 1:20-cv-02254 Document #: 1 Filed: 04/08/20 Page 20 of 20 PageID #:20




1:20-CV-02254




     JUDGE KENDALL
MAGISTRATE JUDGE HARJANI

                             PC 8
    FIL ED               AC
      /2020
     4/8
             . BRUTO  N
   THOMA.SDG
           IS T RICT COURT
CLERK, U.S
